DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 22 and 24-50 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42 and 44-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman et al. US Patent 4,928,690 (hereinafter Heilman) in view of Macho et al. US Publication 2008/0306560 (hereinafter Macho).
Regarding claim 42, Heilman discloses an integrated therapy and sensing electrode device (Figure 4) comprising: a first therapy electrode assembly (element 20, top one shown in Figure 4) and a second therapy electrode assembly (element 20, on the side near the use’s waist) configured to be disposed in spaced apart positions on a patient’s torso (Figure 4), the first therapy electrode assembly and the second therapy electrode assembly each including a therapy electrode (electrodes 32, are both therapy type electrodes located at each of the assemblies, see also column 4 lines 50-57); an ECG sensing electrodes disposed on each of the first therapy electrode assembly and the second therapy electrode assembly for monitoring ECG signals of the patient (electrodes 22, see also column 4 lines 50-57); a first impedance reduction system (element 242) disposed on each of the first therapy electrode assembly and the second therapy electrode assembly and configured to reduce an impedance at a first time between the first therapy electrode assembly and the patient’s skin and the second 
Macho teaches a therapy and sensing device that includes therapy electrodes in respective assemblies (elements 17) where each assembly is connected to two electrodes 10a-b for the one and 10c-d for the other, as per Figure 1). It would have been obvious to the skilled artisan at the time of invention to utilize the additional ECG electrodes as taught by Macho with the device of Heilman as predictable results would have ensued (more accurate monitoring of ECG signals and/or less required processing given the increased number of leads).
Regarding claim 44, Heilman discloses that at least one of the first impedance reduction system and the second impedance reduction system includes a pressure source which, when activated, causes the electrically conductive gel to be dispensed (column 9 lines 33 through column 10 lines 43 which details multiple types of pressure sources the skilled artisan can force the conductive gel out of the reservoirs and towards the electrode/skin location).
Regarding claim 45, Heilman discloses at least one additional sensor configured to monitor physiological parameters of a patient other than ECG information (elements 
Regarding claim 46, Heilman discloses that the at least one additional sensor is configured to monitor physiological parameters of the patient other than ECG information, including at least one of thoracic impedance, pulse oxygen level, and respiration rate (elements 222/224 which are motion sensors, as well as 94 which is a respiration sensor).
Regarding claim 47, Heilman discloses that the at least one additional sensor comprises a heart sounds sensor disposed on one of the first therapy electrode assembly or the second therapy electrode assembly (element 48).
Regarding claim 48, Heilman discloses that the therapy electrode of one the first therapy electrode assembly and the second therapy electrode assembly is configured to deliver a defibrillating shock to the patient (circuit 136 applies the needed current to electrodes 32 for defibrillation).
Regarding claim 49, Heilman discloses that the therapy electrode of the first therapy electrode assembly and of the second therapy electrode assembly include a 
Regarding claim 50, Heilman discloses that the therapy electrode of the first therapy electrode assembly and of the second therapy electrode assembly include an electrically conductive layer (elements 22, 32, 36 and the associated wires are all conductive in nature in order to function) and a plurality of apertures formed through the electrically conductive layer (elements 80 that feed into holes 82 on each side at Figure 3A).
Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 43 details that the second impedance reduction system can further reduce the impedance for a longer period of time than if both the first and second impedance reduction systems were activated at substantially the same time. This suggests that the second system (which deploys a conductive gel) must be activated at a substantially second time different from the first (akin to what is claimed in amended claim 22). It is worded differently than outright claiming the timing as in claim 22, however in order to meet the language as claimed that is what must occur. Heilman does not teach nor suggest such a feature. 


Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered and are persuasive regarding claim 22. The rejection (double patenting) is withdrawn due to the submission of the Terminal Disclaimer (01/13/2022)
Claim 42 is however still rejected under Heilman as the two impedance reduction systems (gel distributors) are still disclosed. There is no mentioned of a timing difference or anything to suggest that both of these systems can operate independently of each other, which Heilman requires.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794